EXHIBIT No.001 THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED. TELKONET, INC. PROMISSORY NOTE (non-negotiable) $400,000.00 Germantown, Maryland May 6, 2008 FOR VALUE RECEIVED Telkonet, Inc., a Utah corporation (the “Company”), promises to pay to RALPH W. HOOPER (the “Holder”), the principal amount of FOUR HUNDRED THOUSAND DOLLARS ($400,000.00), or such lesser amount as shall equal the outstanding principal amount.All unpaid principal, together and any other amounts payable hereunder, shall be due and payable on the earlier of (i) the Next Financing (as hereinafter defined) or (ii) November 6, 2008 (the “Maturity Date”). The following is a statement of the rights of the Holder of this Note and the conditions to which this Note is subject, and to which the Holder, by the acceptance of this Note, agrees: 1.Certain
